DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Converter (claim 1 and 8)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Converter (Converter - claim 1 and 8)
coupled with functional language 
Convert the accelerated stream Fcl/t into mechanical energy (Converter - claim 1 and 8)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Impulse turbine (page 7 of the specification) (Converter - claim 1 and 8)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear for several reasons. First, the claim is replete with duplicate recitations of the same structure and fails to properly introduce the structures to clarify that they all refer to the same structure. For example, the limitation “fluid FC” in line 7 of the claim should be “the fluid FC” to clarify that it refers to the fluid FC introduced in line 6. This issue can also be found in lines 12 and 28 for the term “fluid FC” alone. This is also the case for other terms such as “fluid FT” and the examiner would recommend the applicant review the claims to address all instances of this issue throughout claim 1 and its dependents. Second, the claim is replete with lack of antecedent basis issues and the examiner would recommend the applicant review the claims to address these issues. A few examples of the lack of antecedent basis issues include “the temperature” in line 17, “the vapour titre” in line 25, “the ratio Rd” in line 29, “the mass flow” in line 29 and “the total mass flow” in line 30. These are a few examples and there are other instances of lack of antecedent basis issues in the claim and its dependents and the examiner would recommend the applicant review the claims and address these issues. Third, the claim is unclear because some of the steps of the claim seem to be narrative in nature and it’s unclear if they are steps or structural limitations raising a question of if these are steps of the method. For example, it’s not clear if step one requires a stream of fluid FC or a step of providing a flowing fluid FC. Fourth, the claim is unclear because of terms such as “when required”, “on the one hand”, “”optionally” which raises a question of if the step of the method needs to be performed or not. For this reason, claim steps using these terms are unclear and for this the claim is rejected. The applicant should review the claims and remove these terms from the claims. Fifth, the claim is unclear because of the limitation “this method comprises” in line 47 which raises a question of if the proceeding steps of the claim are required by the method or only the following steps. For the sake of examination, the office has assumed all steps of the claim are required. Sixth, the claim is unclear because it goes back and forth between the different fluids of the method being pumped and being compressed which raises a question of if these are separate steps or the same step. For example, steps XII and XIV indicate the fluids are compressed when iv at the end of the claim indicates the fluid FT an FC are circulated via a pump. For the sake of examination, the office has assumed a pump performs the steps of compressing outlines in steps XII and XIV. For these reasons, the claim is rejected as unclear. The examiner would recommend the applicant review the claim to address these issues.
Claims 2-10 are rejected due to their dependence on claim 1.

Regarding claim 2:
The claim is unclear because of the term “an injection container” in line 4. The limitation is unclear because of the “at least one container” in line 27 of claim 1 (on which this claim depends) which is the same structure. These two recitations of the container structure raises the question of if two containers are required or only one. For the sake of examination, the office has assumed that only one container structure is required.

Regarding claims 2-7:
The claims are unclear for several reasons. First, as indicated in the claim 1 rejection above there are several instances of reciting structures several times without the proper introduction raising the question of if there are several instances of these structures or if they are all the same. For example, the terms “FT”, “FC” and “FF” are used several times throughout the claims but they should be proceeded by “the fluid” to clarify that there are the same structures recited in claim 1. Second, the claims use terms such as “preferably”, “ideally”, “preferentially” “in the case” and “approximately” which raises a question of what is required in these steps. The office would recommend the applicant remove these terms from the claims in order to address these rejections.

Regarding claim 6:
	The claim is unclear because of the limitation “(e.g. as is the case in solar concentration installations)” in line 8 is unclear. It’s unclear if this limitation requires a solar concentration installation or not. For the sake of examination, the office has assumed the limitation does not require a solar concentration installation.

Regarding claim 8:
	The claim is unclear for several reasons. First, the claim is unclear because of the “where it comprises” limitation in line 3. It’s unclear if all of the structure following this limitation is required by the claim. Further, it is also unclear if the structures identified as part of numbering i, ii and iii are required by the claim since they are not positively claimed. The structure and narrative format of the claim raises a question of what is required structure of the claim. For the sake of examination, the office has assumed these structures are required by the claim. The office would recommend the applicant amend the claim to positively claim the structure to overcome this rejection. Second, the claim is unclear because of the recitations of terms such as “FT”, “FC” and “FF” which lack proper introduction and are rejected for the same reasons identified in the claim 1 rejection above. The office would recommend the applicant amend these terms to include “the fluid” in order to overcome these rejections. Third, the claim is unclear because of the use of terms such as “optionally” which raises a question of what is required by the claim and therefore makes it unclear. For the sake of examination, the office has assumed limitations such as this require the following structure. Fourth, the limitation “at least one pump” in lines 16 and 18 is unclear because claim 1 (on which this claim depends) indicates that the fluid FC and FT are compressed raising a question of what is required or if the step of compressing is separate from the pump. However, the a review of the disclosure indicates the fluids pass through the pump so the step of compressing and pumping should be one in the same and therefore the compressing step in claim 1 should be a pumping step or the pump in claim 8 should be a compressor.
Claims 9-10 are rejected due to their dependence on claim 8.

Regarding claims 9-10:
The claims are unclear for several reasons. First, as indicated in the claim 1 rejection above there are several instances of reciting structures several times without the proper introduction raising the question of if there are several instances of these structures or if they are all the same. For example, the terms “FT”, “FC” and “FF” are used several times throughout the claims but they should be proceeded by “the fluid” to clarify that there are the same structures recited in claim 1. Second, the claims contain several lack of antecedent basis issues and the office would recommend the applicant review the claims to address all of the issues. For example, the limitation “the fragmented stream fco” in line 9 of claim 9, “the form of vapour” in line 9 of claim 9 and “the end part” of line 22 of claim 10 all lack antecedent basis.

Allowable Subject Matter

Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Furthermore, the prior art of record does not teach “II. thermal energy to be converted, originating from the fluid FF, is transferred to the stream fco”, “then thermal energy to be converted, originating from the fluid FF, is transferred to the stream fto of fluid FT, in order to generate a stream ft, the temperature of which is above that of the stream fto” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; and 
the prior art of record does not teach “the FT circulation loop including at least one heat exchanger between FT (step V, or VI) and FF” and “the FC circulation loop including a heat exchanger between FC (step II) and FF” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2013/0340434 to Palmer (see the mixing chamber 206 before the expander 208 in figure 4), US patent application publication number 2012/0006024 to Hays et al. (see the mixer 3 before expander 19 in figure 3) and US patent number 4,106,294 to Czaja (see the mixer 20 before the nozzle and expander 22 in figure 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746